 PEPSI-COLA BOTTLINGPepsi-Cola Bottling of Brookfield,Inc. and GeneralDrivers,Warehousemen and Helpers Local UnionNo. 534,affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof AmericaPepsi-Cola Bottling of Brookfield,Inc., and GeneralDrivers,Warehousemen and Helpers Local UnionNo. 534, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America,Petitioner:Cases 17-CA-4915 and 17-RC-6706October 5, 1972DECISION, ORDER AND CERTIFICATIONOF REPRESENTATIVEBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn June 6, 1972, Trial Examiner Eugene E. Dixonissuedthe attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, the Union filed a brief in support of theTrial Examiner's Decision, and General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings,findings,' and conclusions,2 toadopt his recommended Order as modified herein,and to certify the Union as the collective-bargainingrepresentative of the employees in the unit of driver-salesmen.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that Respondent, Pepsi-Cola Bottlingof Brookfield, Inc., Chillicothe, Missouri, its officers,agents, successors, and assigns,shall take the actionset forth in the Trial Examiner's recommended Order,with the following modifications:1.Delete paragraph 2(a) and substitute therefor:"(a) Offer to Larry McManus his former job or,if it no longer exists, a substantially equivalent posi-tion, and make him whole for any loss of pay he mayhave suffered by reason of the discrimination against509him, in the manner set forth in the section of the TrialExaminer's Decision entitled `The Remedy."'2.Delete the sixth paragraph of the notice andsubstitute therefor:WE WILL offer Larry McManus immediateand full reinstatement to his former job or, if itno longer exists, to a substantially equivalentposition, without prejudice to his seniority or oth-er rights and privileges previously enjoyed, andmake him whole for any loss of pay he may havesufferedas a resultof the discriminationagainsthim.IT IS ALSO ORDERED that the objections filed inCase 17-RC-6706 be, and they hereby are, overruled.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for General Drivers, Ware-housemen and Helpers Local Union No. 534, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor or-ganization is the exclusive representative of all theemployees in the unit of driver-salesmen found appro-priate herein for the purposes of collective bargainingwith respect to rates of pay, wages, hours, and otherconditions of employment.iThe Respondenthas exceptedto certain credibilityfindings made by theTrial Examiner. It is the Board's establishedpolicynot to overrule a TrialExaminer's resolutions with respectto credibilityunless the clear preponder-ance of allof therelevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd.188 F.2d362 (C.A. 3). We have carefullyexamined the record and find no basis forreversing his findings.2 The Trial Examinerfound that Respondent's discharge of employeeMcManus was not based on a good-faith belief that McManus,in his unionadvocacy,had made the threats attributedto him byhis fellow employees.Even assuming,arguendo,that Respondent in good faith did believe thatMcManus had made such threats,Respondent's good faith would not be adefense since it hasbeen foundthatMcManus'so-called threats to employ-ees were made in jest and were so taken by all those who heard who heardthem.N.LR.B. v. Burnup &Suns,Inc, 379 U.S. 21.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National Labor Rela-tions Act, as amended (61 Stat. 136), herein called the Act,was heard at Chillicothe, Missouri, on March 2, 1972, pur-suant to due notice with all parties represented by counsel.The complaintwas issuedon January 27, 1972, by theRegional Director of Region17 of theNational Labor Rela-tions Board on behalf of its General Counsel,herein calledthe General Counsel and the Board. The complaint wasbased upon duly served charges filed on November 15,199 NLRB No. 74 510DECISIONSOF NATIONAL LABOR RELATIONS BOARD1971, and January 21, 1972, by General Drivers, Ware-housemen and Helpers Local Union No. 534, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union,and alleges that Respondent had engaged in unfair laborpractices proscribed by Section 8(a)(1), (3), and (5) of theAct.In its duly filed answer, Respondent denied any viola-tion of the Act.On November 9, 1971, an election was held pursuantto a consent agreement in Case17-RC-6706 involving twobargaining units, unitA being comprised of all the produc-tion and maintenance employees of Respondent with cer-tainexclusionsand unit B being comprised of alldriver-salesmen but excluding production and mainte-nance, office clerical employees, professional employeesand guards and supervisors as defined in the Act. The Un-ion lost the election in unit A but won in unit B.In its brief the General Counsel moved to correct thetranscript in certain respects. No opposition to said motionhaving been received said motion is hereby granted.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material herein Respondent has been a Mis-souri corporation engaged in the manufacture,sale, anddistribution of soft drinks in Brookfield,Missouri.Respon-dent annually purchases products and materials valued inexcess of$50,000 directly from points outside the State ofMissouri.At all times material Respondent has been anemployer engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONGeneral Drivers,Warehousemen and HelpersLocal Un-ion No.534, affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica at all times material herein has been a labor organi-zation within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. DiscriminationThe main issue in this case is whether or not Respondentdischarged Larry McManus for cause as it claims or be-cause of his union support and activity as alleged in thecomplaint.McManus, 28 years old, 6 feet tall and weighing 160pounds, began working for Respondent early in March 1971as a driver-salesman. He was paid strictly on a commissionbasis with no minimum guarantee. About 6 months after hestarted working for Respondent he and fellow driver Clay-ton Johnson began exploring the possibility of getting aunion to represent the employees. To this end, McManuscalled theUnion'sCecilMaples and told him thatRespondent's employees were interested in talking to himabout the Union. About a weeklaterMcManus and John-son met with Maples anda meetingwas arrangedfor Sep-tember 20 at theBellaireMotel in Brookfield.Prior to themeeting,McManus contacted all the em-ployees and asked them "if they wouldbe interested ingoing and listening to the advantages and disadvantages" ofthe Union. Five employeesbesidesMcManus and John-son I attended the meeting where theyall signedauthoriza-tion cards. At the end of the meeting, McManus was theonly employee who took a supply of blank cards for solicita-tion of other employees. The following day at the plantMcManus talked to another employee, Richy Paul, aboutthe meeting and told Paul that if he was interestedin signinga card he could get one out of McManus' car. FromSeptem-ber 20, the date upon which the RC petitionwas filed, toNovember 9, the date of theelection? McManus talkeddaily about the Union to employees in the plant, off thepremises or wherever he might find them.Union meetings, arranged by McManus and Johnson,took place on October 11 at Skelly's truckstop, October 27at the Bellaire Motel, and October 28 at the Skyliner Res-taurant in Brookfield. As to what occurred at the October28 meeting which was attended by four drivers and threeinside workers, all of whom had signed union cards, Mc-Manus testified as follows: Joseph Wheeler and DarrellCoram (both inside workers) had indicated that they werereconsidering their union commitment in fear of the plantclosing down if the Unioncame in.According to McManus'testimony, in the hubbub of the jukeboxand general con-versation he "dust hollared out ... you all don't vote for theUnion I am going to beat your heads in." In response, "theylaughed; everyone of them." After this, near the end of themeeting,McManus spoke directly to Wheeler and Coramand told them that if they did not vote for the Union itwould not concern the drivers because the drivers hadtalked it over and were going to go union whether the P andM unit did or not, "it was their own choice. Nobody wasgoing to force them." It was their own choice to vote the waythey wanted to.While there were slightly different versions of whathappened at the October 28 meeting by several other of thewitnesses called by the General Counsel, the essentials oftheir testimony all agreed in substanceas follows:The meet-ing, which lasted well over an hour, took place from begin-ning to end in a festive mood. All were sitting at the sametable enjoying a "boys' night out." There was much "laugh-ing and joking,"eating andcoffee drinking, "flirting withthe waitress" and "playing the juke box." McManus' re-mark was made jokingly and so taken byall present.Joseph Wheeler, the only employee called as awitnessby Respondent, 3 testified that when McManus asked himhow he was going to vote he indicated that he was undecid-ed. Thereupon, according to Wheeler, McManus, looking1Four drivers and three inside workers in all.2 In Unit A the Union lost by a vote of 3-0; in Unit B the Union won bya vote of 4-2. Objections were filed by both the Union and the Employer allof which were overruled by the Regional Director except the Employer'sobjection concerning an alleged physical threat made by McManus which isthe subjectof the RC portionof this proceeding and is also crucial to thediscrimination allegation.3Coram, althoughpresent in the hearing room,was not called. PEPSI-COLA BOTTLING511out the window, said, "I ought to tromp you." McManuswas not smiling or laughing. According to Wheeler's furthertestimony, he did not take the remark seriously that nightand told McManus "sort of in a smart aleck way" thatMcManus wasn't going to touch him. It was not until thefollowing day, after he had told his foreman, RichardThomas, about the incident,4 that Wheeler began to be con-cerned about the remark. Nonetheless, even then, accordingtoWheeler's testimony, it wasn'twhatMcManus had saidto him but the way McManuslookedat him when he saidit that bothered Wheeler.5Besides the weight of the General Counsel's evidencebeing in the preponderance on the matter of McManus'remark,Wheeler's own testimony shows that he did notconsider it to have been made seriously as evidenced by hishaving answered it in the same vein; i.e., "m .a smart aleckway." Moreover, nowhere in Wheeler's testimony was thereany denial that after the putative remark by McManus, thelatter told both him and Coram that it didn't matter howthey were going to vote because in effect what they didcould not adversely affect the drivers; they being in a sep-arate unit. I credit the General Counsel's version here.Respondent contends that McManus was dischargedbecause of a "series of misconduct" he had engaged in andthat the threats he made to Wheeler and Coram were "thestraw that broke the camel's back." In this posture if the"straw" should prove to be spurious Respondent's defensefailswithout any consideration of the antecedent miscon-duct. Nonetheless, let us look at some of the alleged miscon-duct.One of the most serious charges against McManus wasthat Respondent continually had complaints from custom-ers 6 that McManus failed to make timely deliveries. Thisresulted in an average of 10 call-ins a week by McManus'customers necessitating special deliveries to them. McMa-nus was warned about this on more than one occasion.However, the significance of these complaints and warningsvis-a-vis any evaluation of McManus' performance is con-siderably weakened by the undenied and credited testimonyof another of Respondent's driver-salesman, Robert Grif-fin.Griffin testified that from November 1970 to March1971 he had the city of Brookfield route as immediate pred-ecessor of McManus. During this period of time he hadapproximately 15 to 20 call-ins a week. At no time, accord-ing to Griffin's credited testimony, did he have any repri-mands or warnings for this volume of call-ins.Another charge against McManus was that he had ex-ceeded his authority in giving two free cases of soft drinkwith the purchase of 15 cases rather than one case for 10.Yet McManus' undemed and credited testimony shows thathe only did so in instances where his predecessor Griffinhad established the precedent by giving such a discount.Also, the undenied and credited testimony of Clayton John-son shows that Route Supervisor Ernest Westfall gave moreHe volunteered the information to Thomas but was unable to explainwhy he did,except that they "get along pretty good " He alsotold Thomasthat the Union"was coming up "5Thisnotwithstanding Wheeler's testimony that McManus was lookingout the window when he made the remark.6Respondent's vice president, Raymond E. Baker, Jr., cited some 17 suchcustomers-from a list he made up from memory He also testified that hehad never compiled such a list concerning any other driverthan one on 10 on many occasions.In this connection it isinterestingto note that this complaint regarding McManus'work was not mentioned in a detailed summary of Mc-Manus' shortcomings listed by Respondentin a letter re-quested by McManus after his discharge.Another complaint about McManus also produces anaura of disparity. Shortly before the election Baker iratelyberatedBaker felt was excessive for the weather conditions.7 On theother hand, Griffin had had accidents in Respondent'strucks and had been observed by Baker driving too fast allwithout warning, action or discipline by Baker.Now for the "straw" matter.Baker testified that onNovember 4 the plant superintendent (who did not testify)told him "that an employee told (the superintendent) thatWheeler was threatened" at a unionmeeting theweek be-fore. On the basis of this information Baker talked separate-ly to Wheeler, Coram, Freddie Maxwell and Johnson. Afterinforming each of the employees that they did not have totalk to him and that there would be no reprisals againstthem and that their jobs were in no way jeopardized, Bakerapparently inquired about the alleged threat. Wheeler toldBaker that McManus "threatened to beat him up. " AskedifWheeler had told him whether he thought McManus wasjoking, Baker answered, "by the way he talked he acted likeitwas a real threat." Maxwell, when asked if McManus hadthreatened anybody told Baker "that he heardsomethinglike that, but he didn't know if it was taken in jest or if itwas in seriousness." Johnson's information was that "thejuke box was loud and that he really didn't know, it couldhave happened and it might not have." Coram, accordingto Baker, told Baker that McManus had threatened "to beatthe heck out of him ... or words to that effect" if he didnot vote for the Union. Coram also claimed not to havebeen present when McManus threatened Wheeler.On the basis of the foregoing Baker,after conferringwith counsel who advised Baker that he felt there weregrounds for discharge but that he could expect charges tobe filed if he discharged McManus,8 at 2 p.m. on November10, discharged McManus without giving him an opportuni-ty to give his version of the matter.In his testimony Maxwell, called by the General Coun-sel, indicated that Baker had called him at his home to askhim to come to the office. There Baker asked if any threatshad been made by McManus. Maxwell told Baker he "waspretty sure" that McManus had told Coram that if he didn'tvote for the Union he would break Coram's neck. But Max-well also told Baker "Everybody took it as a joke, evenCoram." In addition, Maxwell testified that Baker said hecould not understand why the employees were thinking ofgoing union and could not see why they couldn't bring theirproblems to him .9As indicated, Coram was not called as a witness. On ther It was rainy, McManus was driving 15 to 20 milesper hourin a 25-milezone on the street leading into the plant.'Thiswas the second call to counselby Baker aboutthe matterThe firstwas made as soon as he learned from the superintendent about"the allegedthreat." At thattime he was advisedby counsel "tomake an investigationto findout whether, in fact,McManushad threatened anybody."9When asked aboutthisby Respondent's counsel Baker denied it explain-mg that theonly thing he saidto Maxwell thatcould be construedto resembleMaxwell's testimony was that he had saidhis doors"were always open." IContinued 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDother hand, Johnson, who was called was not interrogatedabout the session with Baker that led up to the discharge ofMcManus. He did testify, however, that on November 19(afterMcManus' discharge) Baker had asked him to comeinto the office where he and Route Supervisor Westfall tooksome business up with him. Then. Baker asked Westfall toleave, closed the door, and asked Johnson if he rememberedMcManus' having threatened Wheeler. Johnson repliedthat he "didn't recall it." According to Johnson's testimonyBaker then said, "It didn't really matter" and indicated thatthe main reason he had to let McManus go was "for speed-ing in the plant, or something to that effect." In his testimo-ny Baker denied telling Johnson that he had dischargedMcManus mainly for speeding.Wheeler who, as previously indicated, was the onlyemployee called by Respondent testified on direct that hetold Baker "about the night before and what McManus hadsaid."10 Asked by Counsel if he had told Baker that Mc-Manus had threatened him he answered, "Yes." On crossWheeler initially insisted that when he was first asked byBaker if McManus had threatened him he had told Bakerthat McManus had indeed threatened him. Pressed furtheron the matter he testified that he did not remember what hetold Baker and finally, when confronted with his statement,admitted that he told Baker that McManus had not threat-ened him. He then testified that a few minutes after hisoriginal denial he did tell Baker that he had been threatenedexplaining to Baker that he "had forgotten all about Mc-Manus' statement."ConclusionsThe foregoing evidence in my opinion clearly establishesthat the so called threat or threats by McManus in theOctober 28 meeting were made in jest and so taken byeveryone at the meeting including Wheeler and Coram. I sofind. In this posture it is obvious that the "threats" had noeffect on the election and that the objections based thereonshould be overruled.Inmy opinion the evidence also establishes thatRespondent's reliance on the "threats" as the final motivat-ing impetus in McManus' discharge negates any possiblefinding of good faith in Respondent's action and nullifies itsdefense. The only information Baker had was (1) from Max-well that the threats were in jest; (2) the equivocal state-ments of Wheeler that (a) no threat had been made, (b) thatit had been made and (c) that it had not at first been remem-bered by Wheeler (a circumstance that certainly would belieany aspect of seriousness in the "threats"). With this infor-mation Baker found it unnecessary to get McManus' ver-sion or to consider such factors as the fact that the principalswere all friends, and that McManus, slightly built and aprospectiveministerof the gospel, could hardly be consid-ered a match for two husky young men. Instead, Bakersummarily discharged McManus not, in my opinion be-causehe believed that the latter had seriously threatenedemployees with physical violence if they did not vote for thecreditMaxwell's testimony including that part in which he testified that hehad told Baker that everybody took McManus'remark as a joke.10 It will be recalled that Baker testified that it wasn'tuntil about a weekafter the October 28 meeting that he talked to Wheeler about it.Union, but because that it was what he would like to havebelieved.These facts considered in the context of the evidenceof disparate reaction of Respondent toward McManus re-garding faults he had in common with other employees 11leadsme to the conclusion that Baker was using the"threats" matter as a pretext to mask antiunion motivationin discharging McManus. In so doing Respondent violatedSection 8(a)(3) of the Act.B. Refusal to BargainOn November 11, 1971, 2 days after the Union had beenelected bargaining representative of Respondent's driver-salesmen, Respondent called a meeting of all the driver-salesmen at which was read a list of 15 rules pertaining tothe wages, hours and working conditions of the employees.Some of the rules were old rules regarding which enforce-ment had been lax. But many of the rules were new. SinceRespondent never advised the Union of the impending rulechanges nor gave it an opportunity to discuss them withRespondent before they were promulgated (as was its rightas collective-bargaining representative of the employees af-fected by the new rules) Respondent failed to bargain withthe Union within the meaning of Section 8(a)(5) of the Actand thus violated that Section.N.L.R.B. v. Katz369 U.S.736.C. Interference, Restraint, and CoercionAbout a week prior to the election, Helen Baker,secre-tary-treasurer of Respondent, called route salesman VictorOsborn into the office to talk to him about the Union. Shebegan the conversation by asking Osborn "what he thoughtabout the Union." Osborn answered that he was sick andtired of the whole matter, and didn't want any more to dowith it. Then Mrs. Baker said, "If we can't meet their con-tract demands, we'll probably have to sell or close the busi-ness."As the General Counsel points out,Mrs. Baker'sinquiry clearly constituted a coercive interrogation in viola-tion of Section 8(a)(1) of the Act. I so find.I alsofind, inagreementwith the General Counsel, thatMrs. Baker'scomment of "probably" having to close the plant consti-tuted a threat of economic reprisal also violating Section8(a)(1) of the Act.Hick Moving and Storage, Inc.,150 NLRB1124.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe unfair labor practices of Respondent set forth above,occurring in connection with the operations of Respondentdescribed in section I, have an intimate and substantialrelation to trade, traffic and commerceamong the several11 In making this observation I am aware that there was the matter ofMcManus' absences in which no disparate approachby theRespondent wasshown. In this connectionI am also aware of the well known precept thatan employer can discharge an employeefor cause or no cause at all as longas nopart of the employer'smotivationis grounded in antiunion considera-tions.However, as corollaryto this is the rulethat if anypart of the motiva-tionisantiunion the dischargeisdiscriminatorywithin the meaning ofSection 8(a)(3) of the Act.Whitfield Pickle Company,347 F.2d 576, 582 (CA.5). 1 believe and find that such was the case here. PEPSI-COLA BOTTLINGstates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.Having found that Respondent discriminated againstits employees by discharging Larry McManus because ofhis union activity and support, I shall recommend that Re-spondent be ordered to reinstate McManus to his former orsubstantially equivalent position without prejudice to hisseniority and other rights and privileges and make himwhole for any loss of earnings he may have suffered becauseof the discrimination against him, by payment to him of asum of money equal to the amount of wages he would haveearned from the date of his discharge to the date of an offerof reinstatement together with interest thereon at the rate of6 percent per annum, and that the loss of pay and interestbe computed in accordance with the formula and methodprescribed by theBoardinF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716, to which the parties are expressly referred.Having also found that Respondent refused to bargainwith the Union as a majority representative of its driver-salesmen employees in an appropriate unit, I shall recom-mend that Respondent be ordered to cease and desist there-from.Since the unfair labor practices committed by Respon-dent here strike at the heart of the rights guaranteed em-ployees by Section 7 of the Act,N.L.R.B. v. EntwistleManufacturing Co.,120 F.2d 532 (C.A. 4), the inferenceswarrant that Respondent maintains an attitude of opposi-tion to the purpose of the Act with respect to the protectionof employee rights in general. Accordingly, I shall recom-mend that Respondent cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of theAct.May Department Stores v. N.L.RB.,326 U.S. 376;BethlehemSteel Company v. N.LR.B.,120 F.2d 641.On the basis of the findings herein I recommend thatRespondent's objections to the election be overruled.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact and uponthe entire record in this proceeding I make the followingconclusions of law:1.Pepsi-Cola Bottling of Brookfield, Inc., at all timesmaterial herein, had been an employer within the meaningof Section 2(2) of the Act.2.General Drivers, Warehousemen and Helpers LocalUnion No. 534, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, at all times material herein, has been a labor or-ganization within the meaning of Section 2(5) of the Act.3. By interfering with, restraining,and coercing its em-ployees in the exercise of rights guaranteed them by Section7 of the Act, as found herein, Respondent has engaged in513unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discriminating against its employees as foundabove, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5. By failing and refusing to bargain with the Union asfound herein, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.All driver-salesmen employed by Pepsi-Cola Bot-tling of Brookfield, Inc., of Brookfield, Missouri, but ex-cluding production and maintenance employees, officeclerical employees, professional employees, guards and su-pervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act.Upon the foregoing findings of Fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the followingrecommended: 12ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, Respondent Pepsi-Cola Bottling of Brookfield,Inc., its officers, agents, successors and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, and other conditions ofemployment with General Drivers,Warehousemen andHelpers Local Union No. 534, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America as the exclusive representative of itsemployees in the above-described unit.(b) Threatening employees with a shutdown or otherreprisals for joining or giving assistance and support to theunion.(c) Interrogating employees concerning their unionmembership, activities, and desires.(d) Discouraging membership in the above-named Un-ion, or any other labororganization,by discriminatorilydischarging employees, or in any othermanner discriminat-ing against them in regard to their hire or tenure of employ-ment or any term or condition of employment, except asauthorized in Section 8(a)(3) of the Act.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization, tobargain collectively with representatives of their own choos-ing, and to engage in any other concerted activity for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be effected by an12 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Larry McManus immediate and full rein-statementto his former or substantially equivalent position,without prejudice to his seniority and other rights and privi-leges and make him whole for any loss of pay he may havesuffered by reason of Respondent's discrimination againsthim by payment tohim of a sumof money equal to whathe would normally haveearned aswages but for the dis-crimination against him less his net earnings,Crossett Lum-ber Company,8 NLRB 440, 497-498, said backpay to becomputed on a quarterly basis in the manner established inF.W. Woolworth Company, supra.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payments records, timecards,personnel records and reports, and all other records neces-sary or useful in determining the amount of backpay dueunder the terms of the recommended Order.(c) Post at its plant in Brookfield, Missouri, copies ofthe attached notice marked "Appendix."13 Copies of saidnotice, to be furnished by the Regional Director for Region17, shall, after being duly signed by Respondent's represent-ative, be posted by Respondent immediately upon receiptthereof andmaintainby it for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that suchnotices are not altered, defaced, or covered by any othermaterial.(d) Notify said Regional Director, in writing, within 20days from the date of receipt of this decision and recom-mended Order, what steps Respondent has taken to complyherewith.14I FURTHER RECOMMEND that Respondent's exceptions inCase 17-RC-6706 be overruled and that the Union be certi-fied as the collective-bargaining agent of the employees inthe aforesaid unit.13 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "14 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modifiedto read. "Notifythe Regional Director for Region 17, in writing, within 20daysfrom the dateof thisOrder,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activi-ties on behalf of General Drivers, Warehousemen andHelpers Local Union No. 534, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, or any other labororganization, by discharging employees or in any othermanner discriminating against them in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL NOT refuse to bargain with the above Un-ion as the duly designated collective-bargaining agentof the unit composed of all our driver-salesmen byfailing to consult with the Union regarding changes inthe wages, hours or working conditions of said employ-ees.WE WILL NOT threaten our employees with a shut-down or other reprisals for joining orgiving assistanceand support to said Union.WE WILL NOT illegally interrogate employees re-garding their union activities or sympathies.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirrights to self-organization, to form labor organizations,to join or assist the above-named union, or any otherlabor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities.WE WILL offer Larry McManus immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges previously enjoyed, and make himwhole for any loss of pay he may havesuffered as aresult of the discrimination against him.All of our employees are free to become or remain, orrefrain from becoming members of the aforesaid Union orany other labor organization.PEPSI-COLABOTTLING OF BROOKFIELD,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone. PEPSI-COLA BOTTLING515This notice must remain posted for 60 consecutivedaysed tothe Board's Office, 610 Federal Building, 601 E 12thfrom the date of posting and must not be altered,defaced,Street,Kansas City,Missouri 64106, Telephone816-374-or coveredby any othermaterial.Any questions concerning5181.this notice or compliance with its provisions may be direct-